Citation Nr: 0810398	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-36 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 3, 2005, 
for the assignment of an increased schedular rating of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO granted entitlement to an 
increased schedular rating of 10 percent for hypertension 
effective March 28, 2005, the date of claim.  

In a September 2006 statement of the case (SOC), the RO found 
clear and unmistakable error (CUE) in the June 2005 rating 
decision.  The RO determined that it became factually 
ascertainable that an increase in disability had occurred as 
of February 3, 2005, and thus, the 10 percent rating for 
hypertension was warranted as of that date.  The claim 
remains in appellate status as the veteran maintains that an 
even earlier effective date is warranted.   

The Board notes that in the course of his appeal, the veteran 
argued that reduction of his rating for his hypertension from 
10 percent disabling to noncompensable in 1984 was CUE; 
however, the veteran clarified in his February 2008 video 
conference hearing before the Board that no such CUE motion 
was pending.  As will be explained in greater detail below, 
the veteran's argument amounts to a dispute regarding 
finality of a prior rating decision and not a claim for CUE.  
See 38 C.F.R. § 3.105(a) (2007). 

The transcript of the February 2008 video conference hearing 
before the Board has been obtained and associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  February 3, 2005, is the earliest date as of which it 
became factually ascertainable that an increase in the 
service-connected hypertension had occurred. 


CONCLUSION OF LAW

The requirements for an effective date, prior to February 3, 
2005, for a grant of entitlement to an increased evaluation 
of 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

This appeal arises from the veteran's disagreement with the 
effective date assigned following the increased schedular 
evaluation of 10 percent for hypertension.  The RO issued a 
VCAA letter to the veteran in April 2005 that provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the increasing rating claim for 
hypertension, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
that pertained to the claim.  

Thereafter, in July 2007, the veteran was notified of the 
evidence necessary to establish a disability rating and 
effective date.  The July 2007 letter also specifically 
included what evidence was necessary to establish an earlier 
effective, i.e. the date VA received the claim or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule, in the "What the 
Evidence Must Show" section.  The case was readjudicated in 
a December 2007 rating decision wherein the 10 percent rating 
for hypertension was continued.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In the instant case, the veteran is not disputing the current 
rating assigned, but the date the increased schedular 
evaluation became effective.  The veteran's argument that the 
10 percent rating should be retroactive to 1984 is not based 
on an argument of when it became factually ascertainable that 
an increase in disability had occurred.  Moreover, as will be 
discussed in greater detail below, the claim for an effective 
date retroactive to 1984 is precluded as a matter of law.  
38 C.F.R. § 3.400; Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board would note however, that the veteran's statements 
during the February 2008 video conference hearing before the 
undersigned and to VA treatment providers contain a 
description of the effect of the service-connected 
hypertension on daily life.  Specifically, the veteran 
testified that he had no treatment for hypertension between 
1981 and 2005 and that he was not prescribed anti-
hypertensive medication until 2005.  These statements 
indicate awareness on the part of the veteran that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, VA examination reports, and the transcripts from the 
February 2008 video conference hearing before the Board.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes the following:  his multiple 
contentions; service medical records; post-service VA 
treatment records; reports of VA examination; and the 
transcript from the February 2008 video conference hearing 
before the Board.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In general, except as otherwise provided in paragraph (o)(2), 
increases will be effective the date of receipt of claim or 
date entitlement arose, whichever is later. See 38 C.F.R. 
§ 3.400(o).  According to 38 C.F.R. § 3.400 (o)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date, otherwise it is 
the date of receipt of claim.

The veteran essentially contends that he is entitled to an 
effective date prior to February 3, 2005, for the increased 
10 percent disability evaluation.  The veteran argues that 
his increased schedular rating should be made effective 
retroactively to 1984 when his 10 percent rating for 
hypertension was reduced to noncompensable.

In the instant case, service connection was awarded by the RO 
in a January 1980 rating decision.  Essential hypertension 
was assigned a 10 percent evaluation effective in September 
1978.  The veteran did not appeal the rating decision and it 
became final.  See 38 C.F.R. §§  20.300, 20.1103.  

In a June 1984 rating decision, the RO reduced the veteran's 
10 percent evaluation for hypertension to noncompensable as 
of September 1, 1984.  Notice was sent to the address of 
record and was not returned as undeliverable.  The regularity 
of the mail is presumed.  The veteran did not appeal the 
rating decision and it became final.  Id.  

The veteran filed a statement on March 28, 2005, which was 
construed as a request for an increased rating.  In a June 
2005 rating decision, the RO granted entitlement to an 
increased schedular rating of 10 percent for hypertension 
effective March 28, 2005, the date of claim.  

In a September 2006 SOC, the RO found CUE in the June 2005 
rating decision.  The RO determined that it became factually 
ascertainable that an increase in disability had occurred as 
of February 3, 2005, and thus, the 10 percent rating for 
hypertension was warranted as of that date.  

As noted in the Introduction, in the course of his appeal, 
the veteran argued that reduction of his rating for his 
hypertension from 10 percent disabling to noncompensable in 
1984 was CUE; however, the Board has found that the veteran's 
argument amounts to a dispute regarding finality of a prior 
rating decision and not a claim for CUE.  

The question of whether clear and unmistakable error is 
present in a prior determination is analyzed under a three-
pronged test.  First, it must be determined whether either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The veteran has presented no such argument nor made such a 
motion for CUE based on this three-prong test.  During the 
February 2008 Board hearing, the veteran instead claimed that 
he never received notice of the June 1984 rating decision and 
thus, it was not final.  

As a basis for his argument the veteran asserts that he did 
not realize that payments from VA had stopped.  As this was 
the veteran's only service-connected disability for which he 
was receiving payment, the Board finds it highly incredible 
that the veteran did not realize that he was not receiving 
money for a period of 21 years prior to his filing the 
instant claim in 2005.  

By reason of explanation, the veteran testified that he was 
going through a messy divorce in 1984 and that perhaps his 
ex-wife was cashing the checks and/or depositing them without 
his knowledge.  The veteran has not submitted any credible 
evidence to support this theory.  In short, there is no 
evidence of record that would indicate the veteran did not 
receive notice of the reduction, and no evidence to indicate 
why he would not have noticed the reduction for more than 20 
years.  There is no basis for finding that the June 1984 
rating decision was not final.  

The Board shall decide the remaining question of whether it 
was factually ascertainable prior to February 3, 2005, that 
an increase in disability had occurred.

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a 10 percent 
rating is assigned for diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more now requires 
continuous medication for control.  The veteran has not 
submitted any medical evidence showing that he met the 
applicable rating criteria prior to February 3, 2005.  

It was not until this date that providers felt the veteran 
might need antihypertensive medication to control blood 
pressure recorded as 150/100.  In fact, there is no medical 
evidence in the claims folder dated between the last VA 
examination in May 1984 and December 2004 when the veteran 
presented to urgent care requesting admission to the alcohol 
rehabilitation program.  

VA outpatient treatment records dated between December 2004 
and February 2005 contain one other blood pressure reading 
recorded as 154/88 in January 2005.  The August 2007 report 
of VA examination showed the veteran was on Lisinopril one 
time a day.  The examiner noted hypertension was diagnosed in 
1978, but the veteran was not prescribed medication until 
2005.

Based on the aforementioned, February 3, 2005, was the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred.  38 C.F.R. § 3.400 
(o)(2).  Therefore, the veteran does not satisfy the 
eligibility requirements for an earlier effective date sought 
in this appeal.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Entitlement to an effective date, prior to February 3, 2005, 
for a grant of an increased evaluation of 10 percent for 
hypertension is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


